Exhibit 10.15
THIRD AMENDMENT TO
EXTERRAN PARTNERS, L.P. LONG-TERM INCENTIVE PLAN
     This THIRD AMENDMENT to Exterran Partners, L.P. Long-Term Incentive Plan
(this “Third Amendment”) is made as of the 18th day of December, 2008, by
Exterran GP LLC, a Delaware limited liability company (the “Company”), the
general partner of Exterran General Partner, LP, a Delaware limited partnership,
which is the general partner of Exterran Partners, L.P., a Delaware limited
partnership. Capitalized terms used in this Third Amendment that are not
otherwise defined herein shall have the meanings ascribed to them in the Plan
(as that term is defined below).
RECITALS
     WHEREAS, the Company authorized and maintains that certain Exterran
Partners, L.P. Long-Term Incentive Plan, as effective on October 16, 2006, and
as thereafter amended (the “Plan”); and
     WHEREAS, pursuant to Section 7(a) of the Plan, the Company desires to amend
the Plan;
     NOW, THEREFORE, the Company hereby amends the Plan, effective as of the
close of business on December 31, 2008, as follows:
     1. Section 4(c) of the Plan is hereby amended by adding the following
sentence to the end thereof:
“The foregoing notwithstanding, no adjustments authorized by this Section 4(c)
shall be made by the Committee in such manner that would cause or result in this
Plan or any amounts or benefits payable hereunder to fail to comply with the
requirements of Section 409A of the Internal Revenue Code and the accompanying
Treasury regulations and guidance issued thereunder by the Internal Revenue
Service, to the extent applicable, and any such adjustment that may reasonably
be expected to result in such non-compliance shall be of no force or effect.”
     2. Section 6(b)(iv) of the Plan is hereby amended by adding the following
new subsection (C) to the end thereof which shall read as follows:

1



--------------------------------------------------------------------------------



 



     “(C) Payment. Unless otherwise provided in an Award Agreement by the
Committee, the payment or removal of restrictions described in clauses (A) and
(B) above shall be made no later than the March 15th of the year following the
calendar year in which the applicable vesting date occurred.”
     3. Section 7 of the Plan is hereby amended by adding the new following
subsection (e) to the end thereof:
     “(e) Section 409A. None of this Plan or any Award Agreement hereunder shall
be amended, altered, suspended, discontinued or terminated as provided in this
Section 7 in such manner that would cause this Plan or any amounts or benefits
payable hereunder to fail to comply with the requirements of Section 409A of the
Internal Revenue Code and the accompanying Treasury regulations and guidance
issued thereunder by the Internal Revenue Service, to the extent applicable, and
any such action that may reasonably be expected to result in such non-compliance
shall be of no force or effect.”
     4. Except for the provisions of the Plan that are expressly amended by this
Third Amendment, the Plan shall remain in full force without change.
     IN WITNESS WHEREOF, this Third Amendment has been duly executed by the
Company as of the date first written above.

            EXTERRAN GP LLC
      By:           Name:   Stephen A. Snider         Title:   Chief Executive
Officer     

2